Citation Nr: 1642416	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  10-42 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial evaluation for anal fissures higher than 10 percent prior to December 13, 2010, and higher than 30 percent thereafter. 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active military service from May 1992 to April 1995.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for anal fissures secondary to migraine headaches and assigned a noncompensable (0 percent) rating, effective November 13, 2009.  The RO later granted an increased rating of 10 percent for anal fissures, effective November 13, 2009, in a May 2011 rating decision.  

In April 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

In March 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further action, to include additional development of the evidence.  In an August 2014 rating decision, the rating was increased to 30 percent, effective December 13, 2010.  The Veteran has not indicated that he is satisfied with the assigned ratings.  Thus, this claim is still before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In an August 2015 rating decision, the AOJ granted service connection for gastroesophageal reflux disease.  In November 2015, the Veteran filed a notice of disagreement (NOD) regarding the assigned rating.  That same month, the AOJ acknowledged the NOD.  Based on the AOJ's acknowledgement of the NOD, a remand of this issues is not required pursuant to Manlincon v. West, 12 Vet. App. 238  (1999) (when there has been an initial AOJ adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a SOC, and the AOJ's failure to issue a SOC is a procedural defect requiring remand). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA compensation examination performed to evaluate his service-connected anal fissure was performed in May 2014, more than two years ago.  Here the record reflects that the Veteran's disability may have worsened.  Specifically, according to a January 2015 private treatment report, it was noted that the Veteran was unable to attend classes or perform academic activities from September 2014 to October 2014 due to a gastrointestinal illness.  In addition, the United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran has separate and distinct manifestations from the same injury he should be compensated under different Diagnostic Codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  Here, in addition to his involuntary bowel movements and leakage considered by the rating criteria, the record reflects additional symptoms to include incomplete healing of his anal fissure, fistula, bleeding, pain, and excoriations or scar with granulation tissue.  See June 2010, April 2012, March 2014, and April 2014 private treatment records.  

Additionally, while the 2014 examiner indicated that there was no leakage at that time, the Veteran reported extensive leakage during the Board hearing and other treatment notes have noted that the Veteran has persistent leakage as well.  See June 2011 private treatment report.  This case must be remanded for a VA examination to determine the current level of severity of the service-connected anal fissure.  38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  The examiner must comment on the severity of the service-connected anal fissure as well as any other distinct manifestations of the disability that are demonstrated to include any associated scar.  In light of the findings noted above, the AOJ should also consider the applicability of Diagnostic Code 7330, pertaining to intestinal fistula, as well as whether a separate rating is warranted for any associated scar. 

In the March 2014 Board remand, it was noted that it did not appear that the Veteran's representative was given an opportunity to submit argument or procedural documents in support of the Veteran's claim prior to the RO certifying the case to the Board in November 2011.  Thus it was requested that the claims folder be forwarded to the Texas Veterans Commission to afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the Veteran.  Although the Veteran's representative was provided a copy of the most recent August 2014 Supplemental Statement of the Case, there is no further indication that the entire record was made available to the representative or that the representative was afforded an opportunity to submit a VA Form 646 as requested.  In order to comply with due process of law, the Veteran's representative must be provided the opportunity to review the record and offer written argument on the Veteran's behalf. 38 C.F.R. § 20.600 (2015).  As such, another remand of this matter is needed to ensure compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the Veteran receives private and VA treatment for his anal fissure, and ongoing relevant medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify any additional treatment he has received for his anal fissures.  Then make reasonable efforts to obtain any records identified.  Obtain any relevant ongoing VA treatment records dated since November 2014 relating to the service-connected anal fissure.

2.  Thereafter, schedule a VA compensation examination to reassess the severity of the Veteran's service-connected anal fissure.  The claims file must be made available to and reviewed by the examiner.  All necessary tests and studies should be performed. 

The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms throughout the entire period on appeal: fistulas, fecal discharge, sphincter control, involuntary bowel movements, and leakage.  In opining on the severity, the examiner must consider June 2010, April 2012, March 2014, and April 2014 private treatment records noting discharge, leakage, bleeding, pain and anal fistula.

The examiner should also note the width and length of any residual scar from the gastrointestinal surgery, indicate whether any such scars are deep or superficial, and identify any other residual scar symptomatology.  The examiner should consider the 2010 private treatment records noting granulation tissue and excoriation.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4. Forward the claims folder to the Texas Veterans Commission and afford the organization an opportunity to review the claims folder and submit a VA Form 646 on behalf of the Veteran.  All efforts made should be documented and incorporated into the claims file.  Notification of this action should be sent to the Veteran and documented in the claims file. 

5.  Then readjudicate the claim for an increased rating for the service-connected anal fissure, in light of all additional evidence received since the August 2014 statement of the case.  The AOJ should consider all potentially applicable rating criteria, including Diagnostic Code 7330, and the possibility of separate ratings for any scar manifestations of this disability.  The AOJ should also consider whether referral for extraschedular consideration is warranted pursuant to the provisions of 38 C.F.R. § 3.321 (b)(1).  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




